Case: 13-11248      Document: 00512868873         Page: 1    Date Filed: 12/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 13-11248                                FILED
                                                                          December 15, 2014
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                 Plaintiff - Appellee

v.

ISREAL ELIAS JIMENEZ,

                                                 Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-80-1


Before STEWART, Chief Judge, and JONES and HIGGINSON, Circuit
Judges.

PER CURIAM:*
       Isreal Elias Jimenez appeals his sentence, arguing that the district court
over-estimated the amount of drugs he possessed. Because there was evidence
that “ounces” in the Dallas-Fort Worth illegal drug trade may be smaller than
the sentencing guidelines’ ounces, Jimenez argues that the district court




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11248    Document: 00512868873       Page: 2   Date Filed: 12/15/2014



                                No. 13-11248
should have used the smaller ounces in its drug quantity conversion. We
disagree and AFFIRM the district court’s sentence.
      Jimenez pled guilty to conspiracy to possess a controlled substance with
intent to distribute. 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(B) (2010).       In the
presentence report, the probation officer considered six sets of drug
transactions. Most of the transactions involved the buying and selling of
“ounces” of heroin. The probation officer then used the sentencing guidelines’
Measurement Conversion Table to convert ounces to grams for sentencing.
According to this conversion, Jimenez possessed 3.23 kilograms of heroin. See
U.S.S.G. § 2D1.1 (2012). Based on that quantity, Jimenez’s base offense level
was 34. See U.S.S.G. § 2D1.1(c)(3) (2012).
      Jimenez objected to using the Conversion Table to determine the amount
of heroin he possessed. In the Dallas-Fort Worth area, he argued, an “ounce”
of heroin weighs 25 grams, as opposed to the Conversion Table’s 28.3495
grams. Using the 25-gram “street” or “Mexican” weight to calculate the drug
quantity would reduce his total drug quantity to 2.88 kilograms. It would also
reduce his base offense level from 34 to 32. The Government noted that, “in
general, an ounce of heroin is typically understood to be 25 grams, as opposed
to the standard conversion of 28.3495 grams.” The probation officer responded
that it was proper to use the Conversion Table.
      At the sentencing hearing, ATF Task Force Officer Jake White testified
that it is common for Dallas-Fort Worth area drug “dealers to use the term 1
ounce of heroin, but the translation is 25 grams, instead of 28 grams.” Jimenez
did not present any other evidence. The district court ruled that the probation
officer correctly used the Conversion Table to determine the drug quantity.
ROA.63. Jimenez was sentenced to 240-months imprisonment and four years
of supervised release. Jimenez timely appealed.


                                      2
    Case: 13-11248     Document: 00512868873     Page: 3   Date Filed: 12/15/2014



                                  No. 13-11248
      This court reviews a district court’s drug-quantity finding for clear error.
United States v. Johnston, 127 F.3d 380, 403 (5th Cir. 1997). Such findings are
made on the basis of a preponderance of the evidence. Id. The district court’s
drug quantity findings are not clearly erroneous if they are plausible in the
light of the entire record. Id.
      Jimenez has failed to show that the district court’s use of the Conversion
Table was erroneous. “The defendant bears the burden of demonstrating that
information the district court relied on in sentencing is materially untrue.”
United States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996) (internal quotation marks
and citation omitted). Although Jimenez introduced testimony showing that
an “ounce” in the Dallas-Fort Worth area is 25 grams, he failed to introduce
any evidence that the particular transactions in which he participated involved
25-gram ounces. Nor is there any other evidence in the record to support
Jimenez’s claim. The government seized two bags of heroin, each containing
approximately 25.69 grams. Given that Jimenez is responsible for between
2.88 and 3.23 kilograms, this evidence is relatively small and inconclusive.
Absent any other evidence showing that Jimenez’s transactions involved 25-
gram ounces, Jimenez has failed to show that the district court’s use of the
Conversion Table was reversible error.
      Accordingly, we AFFIRM the district court’s sentence.




                                        3